Citation Nr: 1449958	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-35 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc syndrome for the period from March 1, 2008 until June 17, 2010. 

2.  Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome as of August 1, 2010. 

3.  Entitlement to an initial rating in excess of 20 percent for left cervical radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ethan F. Maron, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1987 to February 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In pertinent part, this decision granted service connection for degenerative disc disease of the cervical spine, and assigned a rating of 10 percent, effective March 1, 2008.  A December 2010 rating decision of the Baltimore RO granted a temporary evaluation of 100 percent, based upon surgical treatment necessitating convalescence, from June 18, 2010 through July 31, 2010.  An August 2012 rating decision granted an increased 20 percent evaluation, effective May 10, 2012.  An August 2013 rating decision granted the increased 20 percent evaluation, effective August 1, 2010 (the day after the temporary total evaluation ended).  This August 2013 rating decision also granted service connection for left cervical radiculopathy, with an initial rating of 20 percent, and granted both 10 percent and noncompensable ratings for scars secondary to intervertebral disc syndrome, and granted special monthly compensation based on Aid and Attendance during the period the Veteran had a temporary total rating..  The August 2013 and December 2013 supplemental statements of the case (SSOC) addressed all of these issues.  

Since the spine rating criteria allow for the separate evaluation of any associated objective neurological abnormalities, the left radiculopathy is part and parcel of the claim for increase for the service-connected cervical spine disability and is considered to be on appeal.  38 C.F.R. § 4.71a (2014).  Because these ratings constitute only a partial grant of the benefit sought, the claim of entitlement to higher ratings for intervertebral disc syndrome remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Despite the fact that the August 2013 and December 2013 SSOCs included the issues of scars and special monthly compensation, the Board notes that the Veteran never filed a Notice of Disagreement to the August 2013 rating decision.  As such, these issues are not before the Board.  38 U.S.C.A. § 7105(a); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (pursuant to 38 U.S.C.A. § 7105, a Notice of Disagreement initiates appellate review in the VA administrative adjudication process; and the request for appellate review is completed by the claimant's filing of a substantive appeal (VA Form 1-9 Appeal) after an SOC is issued by VA).

This case has come before the Board twice previously.  In December 2011, the Board ordered remand to obtain outstanding treatment records, including records of the Veteran's June 2010 neck surgery and records from the Malcolm Grow Hospital on Andrews Air Force Base post-dating the Veteran's discharge.  (The Veteran asserts that she received care as a dependent spouse).  After obtaining these records, the Veteran was to be given a new VA examination.  

This matter returned to the Board in February 2013; the Board found that the RO had not obtained outstanding medical records as previously instructed, and remanded the case.  The RO was instructed to obtain records from the Walter Reed National Military Medical Center (WRNMMC), as well as pertinent records from the Malcom Grow Hospital at Andrews Air Force Base.  The RO was ordered to obtain a new VA examiner opinion, and to evaluate the Veteran's degenerative disc disease for neurological findings.  Further, the RO was instructed to produce a separate rating for the Veteran's cervical surgical scars. 

As discussed further below, the Board concludes that an additional remand is required in this case, as the agency of original jurisdiction (AOJ) has failed to comply with the Board's directives in its February 2013 remand order.  Such compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its February 2013 remand order, the Board instructed the RO to obtain all pertinent records from the Malcom Grow Hospital at Andrews Air Force Base, and to notify the Veteran and her representative if such records could not be obtained.  The VA Records Management Center (VA RMC) informed the RO that the records could not be located; however, it appears that the RO did not fully describe the Veteran's post-service records when requesting them. The RO's requests for Malcom Grow Hospital records from Andrews Air Force Base, a Randolph, Texas Veterans' facility, and the VA RMC all referred to the Veteran's Social Security and VA File numbers.  However, the Veteran stated in April 2009 that her post-service treatment at Malcom Grow Hospital had been provided under her (now former) husband's Social Security Number; this was also noted in the December 2011 Board remand.  The Board concludes that the RO has not substantially complied with its directive to obtain the Veteran's Malcom Grow Hospital records, and provide them to a VA examiner for review.  The RO must make further efforts to obtain records for medical treatment while the Veteran was a civilian dependent of her husband.  See Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, no evidence of record indicates that the Veteran or her representative were informed that the RO had been unable to obtain the Malcom Grow Hospital records.  Nor does the SSOC state that attempts to obtain these records had failed.  If the RO is unable to obtain the Veteran's post-service treatment record from Malcom Grow Hospital on remand, it must provide the Veteran with notice as directed by 38 C.F.R. § 3.159(e). 
 
Further, the Board notes that the most recent VA Health Care System records associated with the claims file were produced in August 2013.  On remand, up-to-date VA medical records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain records of the Veteran's treatment at the Malcom Grow Hospital subsequent to her military service.  The request should use the Veteran's ex-husband's social security (see April 2009 statement explaining that the Veteran treated at this facility as a dependent spouse.)

Updated treatment records from the VA Health Care System, from August 2013 until the present, should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After undertaking any additional development, including any additional VA examinations, deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals


